Case 1:20-cv-01922-MJD-SEB Document 27 Filed 10/20/20 Page 1 of 3 PageID #: 117




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 CAMERON MEYERS,                                )
              Plaintiff                         )
                                                )
                vs.                             )       No. 1:20-cv-01922-MJD-SEB
                                                )
 WAL-MART STORES EAST, LP and                   )
 HARBORTOWN INDUSTRIES, INC.,                   )
               Defendants.                      )

                                       AMENDED
                                 COMPLAINT FOR DAMAGES

        Comes now the Plaintiff, by counsel, and for his cause of action against the Defendants, each

 of them, alleges:

        1.      At all times hereinafter mentioned Defendant Wal-Mart Stores East, LP owned,

 operated and maintained a retail store located at 4200 Western Avenue, in Fayette County, Indiana.

        2.      On or about May 7th, 2019 Plaintiff was an invitee on Defendant’s premises when he

 picked up a picture frame from a display area and the frame separated causing the glass to fall on his

 lower extremity.

        3.      The picture frame at issue was manufactured by Hong Kong Company Intco

 International (HK) Co., LTD and distributed by Defendants Wal-Mart Stores East, LP and/or

 Harbortown Industries, Inc.




                                                    1
Case 1:20-cv-01922-MJD-SEB Document 27 Filed 10/20/20 Page 2 of 3 PageID #: 118




         4.       The Court does not have jurisdiction over Intco International (HK) Co., LTD and,

 therefore, Defendants Wal-Mart Stores East, LP and Harbortown Industries, Inc., who are the

 distributors and sellers of the picture frame product, are also deemed the manufacturer pursuant to

 I.C.34-20-2-4.

         5.       The incident was caused by the negligence of the Defendants, each of them, and their

 violation of the Indiana Product Liability Act.

         6.       As a proximate result of the Defendants’ negligence, each of them, and violation of

 the Indiana Product Liability Act, Plaintiff has been injured and damaged, incurred reasonable

 medical expenses, endured pain, suffering and mental anguish and lost income and earning capacity.

         WHEREFORE, Plaintiff prays for judgment against the Defendants, each of them, in an

 amount which willfully and fairly compensate him for his injuries and damages, for his costs, and

 for all other proper relief.

                                                        Respectfully submitted,

                                                        TOWNSEND & TOWNSEND, LLP



                                                        /s/ John F. Townsend, III
                                                        John F. Townsend, III - #19600-49
                                                        townsendlawfirm@aol.com
                                                        Counsel for Plaintiff, Cameron Meyers




                                                   2
Case 1:20-cv-01922-MJD-SEB Document 27 Filed 10/20/20 Page 3 of 3 PageID #: 119




                                                              CERTIFICATE OF SERVICE

         I certify that on October 15, 2020, a copy of the foregoing Amended Complaint for
 Damages was filed electronically. Service of this filing will be made on all ECF-registered counsel
 by operation of the court’s electronic filing system. Parties may access this filing through the court’s
 system.

 Lesley A. Pfleging
 LEWIS WAGNER, LLP
 501 Indiana Avenue, Suite 200
 Indianapolis, IN 46202
 lpfleging@lewiswagner.com

                                                                            /s/ John F. Townsend, III

 TOWNSEND & TOWNSEND, LLP
 Market Square Center, Suite 770
 151 North Delaware Street
 Indianapolis, Indiana 46204
 Telephone:      317-264-4444
 Facsimile:      317-264-2080
 email: townsendlawfirm@aol.com


 Meyers.C.Plaintiff's.Proposed.Amended.Complaint.101520.wpd




                                                                        3
